989 F.2d 504
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Thomas GRISWOLD, Appellant,v.Winston BRYANT, Attorney General;  Jack Holt, Jr., ChiefJustice, Arkansas Supreme Court;  Justices, Arkansas SupremeCourt;  Fred Davis, Circuit Judge;  Henry Wilkanson, CircuitJudge;  Don Langston, Circuit Judge;  Gayle Ford, CircuitJudge;  Stark Ligon, Circuit Judge;  Orvin FosterProsecuting Attorney;  Wayne Matthews, Prosecuting Attorney;Ron Fields, Prosecuting Attorney, Appellees.Arnold MCCONAUGHY;  Willie Jackson;  Edward Waddle, CarolAndrews;  William Ekleman; Haskell Wayne Snelgrove;  AlbertHamilton;  Carlos Gomez;  Willie Lee Penelton;  WilfredoGonzales;  James Edward See; Larry Spohn;  Charles A.D.Bliss, Movants.
No. 92-3730.
United States Court of Appeals,Eighth Circuit.
Submitted:  January 26, 1993.Filed:  February 26, 1993.

Before McMILLIAN, WOLLMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
Thomas Griswold, an Arkansas inmate, appeals from the district court's1 dismissal of his 42 U.S.C. § 1983 complaint as frivolous under 28 U.S.C. § 1915(d).  Griswold claimed that Amendment 21 to the Arkansas Constitution, providing for prosecution by information, violates other provisions of the Arkansas Constitution and the Fourteenth Amendment to the U.S. Constitution, and thus, the state court lacked jurisdiction to prosecute him.


2
The district court did not abuse its discretion in dismissing this complaint under section 1915(d) as lacking an arguable basis in law.   See Denton v. Hernandez, 112 S. Ct. 1728, 1734 (1992);  Neitzke v. Williams, 490 U.S. 319, 325 (1989).  Even assuming Griswold was tried by information, a fact he did not allege, his legal claim has been previously rejected by the Arkansas Supreme Court,  see Penton v. State, 109 S.W.2d 131, 135-36 (Ark. 1937), and by this court,  see Moore v. Henslee, 276 F.2d 876, 878 (8th Cir. 1960) (per curiam).  Thus, he cannot prevail whether he seeks damages or release from confinement.


3
The judgment is affirmed.



1
 The Honorable Susan Webber Wright, United States District Judge for the Eastern District of Arkansas, adopting the report and recommendations of the Honorable John F. Forster, Jr., United States Magistrate Judge for the Eastern District of Arkansas